EXHIBIT 10.1

 



FBEC Worldwide Inc.

Letter of Intent



 

 



June 29, 2015

 

Tyler Strause, President

G. Randall & Sons, Inc.

2069 Coast Blvd

Del Mar CA 92014

 

Dear Tyler,

 

FBEC Worldwide Inc. desires to engage G. Randall & Sons Inc. for the purchase of
Intellectual Property related to the formulation and preparation of a 2 oz hemp
energy shot as described in attachment 1: 2 oz Extra Strength Hemp Energy Shot -
Original Formula.

 

G. Randall & Sons, Inc. (herein “GR&S”) agrees to provide the formula and recipe
for a proprietary hemp energy shot (the “IP”) to FBEC Worldwide (herein “FBEC”)
under an Intellectual Purchase Agreement with considerations of $50,000 (
$15,000 cash payment and, $35,000 in Common stock under a Convertible Note
Agreement), A Royalty Agreement of 2.5% of net sales, and a Consulting Agreement
with considerations of $3,000 per month.

 

Product formulation and recipe will be delivered upon receipt of the above
executed documents and the cash payment of $15,000. Any changes to the IP
formula, described in Attachment 1 herein, which do not substantially impact the
final formulation, will be provided at no cost.

 

GR&S agrees that any future beverage product formulations and recipes will be
acquired under an Intellectual Property Purchase Agreement for $20,000 ( $10,000
in cash and $10,000 in Common stock under a Convertible Note Agreement), with a
Royalty Agreement of 2.5% of net sales for each formulation and recipe.

 



Prepared By:

 

[image_001.jpg] 

 

Linda Strause, Ph. D. Vice President

G. Randall & Sons, Inc.

 

 

Received By:

 

[image_002.jpg] 

Robert Sand, CEO

FBEC Worldwide Inc.



 

 



1

 

 





FBEC Worldwide Inc.

Letter of Intent



  

 

Attachment 1

2

oz - Extra Strength, Hemp Energy Drink - Original Formula

Hemp Juice Energy Shot –

 



Attachment 1

2oz - Extra Strength, Hemp Energy Drink - Original Formula

Hemp Juice Energy Shot –

·A two ounce shot made with hemp juice, aloe, sweetened with stevia and agave
nectar.

·Fortified with vital nutrients and amino-acids enriched with a proprietary
blend of herbal extracts to deliver a boost of energy and all day focus.

Base Ingredients

·Hemp Juice

·Vegetable Glycerine

·Agave Nectar

·Aloe Juice

·Sweetener of Choice

Vital Nutrients & Amino Acids

·Beta-Carotene (Vitamin A)

·Caffeine

·Niacin (Vitamin B3)

·Thiamine (Vitamin B1)

·Pantothenic Acid (Vitamin B5)

·Sodium (Sodium Ascorbate)

·Biotin (Vitamin B7)

·Phosphatidylserine

Proprietary Herbal Blend

·Green Tea Extract (Camellia sinensis)

·Siberian Ginseng Extract (Eleutheroccoccus senticosus)

·American Ginseng Root Extract (Panax Ginseng)

·Chinese Licorice Root Extract (Glycyrrhiza Uranelsis Radix)

·Ginkgo Biloba Leaf Extract (Ginkgo biloba)

·Guayusa Leaf Extract (Ilex guayusa)

Other Ingredients : Soy Lecithin, Sodium Benzoate, Natural Flavor

G. Randall & Sons, Inc | 2069 Coast Blvd. Del Mar, CA 92014 |
tyler@randallandsonsinc.com | (858) 876.7901

 

 



2



